DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bian et al. (US 2013/0264306).
Bian et al. disclose a magnetic recording medium having a substrate, a magnetic recording layer formed from a L10 FePt alloy, a first carbon overcoat and a second carbon overcoat thereon (see Fig 1 and 2C and para [0009]).  
It is noted that the limitation requiring that the first carbon protective layer is formed on the magnetic layer by thermal CVD is a process limitation in an article claims.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instance case, the product taught by Bian et al. is substantially the same as the claimed structure.  There is no evidence of record to establish that deposition by “thermal CVD”, as broadly claimed, imparts any additional structure to the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 7744966).
Oka discloses a magnetic recording medium having a substrate, a magnetic recording layer and first and second carbon protective layers thereon.  The reference teaches CVD deposition of the first carbon layer at a temperature as high at 400 degree C (see col 13, lines 34-39).  While the reference does not explicitly disclose the use of depositing the first protective layer by “thermal CVD”, it does disclose that the first carbon layer can be formed by plasma CVD at 400 degree C (see col. 8, lines 27-31 and col. 13, lines 34-39).  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
There is no evidence of record to establish that the claimed carbon protective layer formed by “Thermal CVD” is patentably distinct from a carbon protective layer formed in the manner disclosed by Oka.

Claim(s) 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 7744966) in view of Bian et al. (US 2013/0264306).
Oka teaches all of the features of the claims, as detailed above, except for the use of a L10 magnetic recording film.  Instead, the reference discloses the use of a conventional Co-oxide magnetic recording layer (see col. 7, lines 4-6).
Bian et al. disclose a magnetic recording medium having a substrate, a magnetic recording layer formed from a L10 CoPt-oxide alloy, a first carbon overcoat and a second carbon overcoat thereon (see Fig 1 and 2C and para [0009]).  The reference teaches that the L10 layer formed from an alloy such as CoPt with a segregant such as SiO2 has a high Ku that makes it suitable for heat assisted magnetic recording applications (para [0007]]-[0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute L10 CoPt-SiO2 for the Co-oxide layer taught by Oka in order to provide a recording medium with high anisotropy making it suitable for heat assisted magnetic recording applications.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Tues, Thurs, Fri 10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785